Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 22, 2021

                                       No. 04-20-00603-CV

                                         Richard LARES,
                                            Appellant

                                                 v.

                                         Martha MUNIZ,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-107990
                         Honorable Michael E. Mery, Judge Presiding

                                          ORDER

        A supplemental clerk’s record was filed on September 13, 2021. The record indicates
that appellant is indigent and is entitled to a free reporter’s record. See TEX. R. APP. P. 20.1;
TEX. R. CIV. P. 145. Accordingly, we ORDER the court reporter to file the reporter’s record
within thirty (30) days from the date of this order. If neither the reporter’s record nor a
notification of late record is timely filed, a show cause order will be issued. TEX. R. APP. P.
37.3(a)(1). The clerk of this court is instructed to send a copy of this order to the court reporter,
the parties, and the trial court. Id.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court